     Case 2:21-cv-00469-RFB-DJA Document 5 Filed 04/13/21 Page 1 of 2



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                ***
9     ANTHONY MICHAEL GIOIOSA, SR.,                       Case No. 2:21-cv-00469-RFB-DJA
10                                      Petitioner,                     ORDER
             v.
11
      UNITED STATES DISTRICT COURT,
12
                                     Respondent.
13

14          Anthony Michael Gioiosa, Sr. has submitted a pro se habeas corpus petition that

15   appears to be captioned for state district court. He has used a state-court form and no

16   judgment of conviction is listed. It is thus unclear in which court Gioiosa intended to file a

17   petition. Further, he has failed to submit an application to proceed in forma pauperis or

18   pay the filing fee. Accordingly, this matter has not been properly commenced. 28 U.S.C.

19   § 1915(a)(2) and Local Rule LSR1-2.

20          The Court further notes that the proper respondent for a § 2254 habeas corpus

21   petition is the state official who has custody of the petitioner (generally the warden of the

22   institution where petitioner is held). Rule 2(b) of the Rules Governing Section 2254 Cases.

23   Gioiosa has named United States District Court as respondent.

24          This federal petition is dismissed without prejudice to petitioner filing a new federal

25   habeas petition, on the court’s form, in a new case with a new case number and a new,

26   completed application to proceed in forma pauperis with the required financial information

27   or the $5.00 filing fee.

28
                                                      1
     Case 2:21-cv-00469-RFB-DJA Document 5 Filed 04/13/21 Page 2 of 2



1
             IT IS THEREFORE ORDERED that the Clerk detach and file the petition (ECF No.
2
     1-1).
3
             IT IS FURTHER ORDERED that this action is DISMISSED without prejudice as
4
     improperly commenced.
5
             IT IS FURTHER ORDERED that a certificate of appealability is denied.
6
             IT IS FURTHER ORDERED that the Clerk send one copy of the court’s 28 U.S.C.
7
     § 2254 Petition for a Writ of Habeas Corpus form, and one copy of the application to
8
     proceed in forma pauperis, with instructions.
9
             IT IS FURTHER ORDERED that the Clerk enter judgment accordingly and close
10
     this case.
11

12           DATED: 13 April 2021.
13

14                                                   RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
